 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLittleMan Coal CompanyandUnited Mine Work-ers of America,District 17, Sub-District 3. Case9-CA-26239FINDINGS OF FACTI.JURISDICTIONAugust 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSUpon a charge filed by the Union on March 6,1989,1 and an amended charge on March 22, theActing General Counsel of the National Labor Re-lations Board issued a complaint against Little ManCoal Company, the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act. Although properly servedcopies of the charge and complaint, the Respond-ent has failed to file an answer.On May 15 the Acting General Counsel filed aMotion for Summary Judgment. On May 18 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Respondentfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that counsel for the Acting General Counsel,by letter dated May 3, notified the Respondent thatunless an answer was received immediately, aMotion for Summary Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theActingGeneralCounsel'sMotion for SummaryJudgment.On the entire record, the Board makes the fol-lowing'Dates are 1989 unless otherwise specified.The Respondent, a corporation with an officeand place of business in Man, West Virginia, oper-ates a coal mine at its facility in Gilbert, where itannually ships products, goods, andmaterialsvalued in excess of $50,000 directly to M & HCoal, Inc., a nonretail enterprise located within theState of West Virginia, which, in turn, annuallysells and ships from its West Virginia facility prod-ucts,goods, and materials valued in excess of$50,000 directly to firms located outside the Stateof West Virginia. We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe employees of the Respondent described inthe National Bituminous Coal Wage Agreement of1988 (the unit), constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act. Since about Septem-ber 12, 1988, the Union, by virtue of Section 9(a)of the Act, has been the exclusive collective-bar-gaining representative of the unit and has been rec-ognized as such by the Respondent, such recogni-tionbeing embodied in a collective-bargainingagreement (agreement)between the Respondentand the Union on behalf of its affiliated districtsand locals, effective by its terms from January 1,1989, through February 1, 1993.Since about November 1988, the Respondent hasrefused to comply with the terms of the agreement,including the failure to pay holiday pay to its em-ployee TerrySalmonsas required by the agree-ment;and since about January 1989, the Respond-ent has refused to comply with the terms of theagreement, including the failure to provide medicaland hospitalizationinsuranceto its employees, in-cluding TerrySalmons,as required by the agree-ment.We find that these refusals constitute unlaw-ful refusals to bargain in violation of Section8(a)(5)and (1) of the Act.CONCLUSIONS OF LAWBy refusing to comply with the terms of theagreementincluding the failure since November1988 to pay holiday pay to its employee TerrySalmons,and the failuresinceJanuary 1989, to pro-videmedical and hospitalizationinsurance to itsemployees, including Terry Salmons, as requiredby the agreement, the Respondenthas engaged inunfair labor practices affecting commerce within296 NLRB No. 47 LITTLE MAN COAL CO.the meaning of Section 8(a)(5) and(1) and Section2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeactions designed to effectuate the policies of theAct.Weshallorder the Respondent to bargainwith the Union by complying with the terms of theagreement including paying holiday pay to the unitemployees and providing medical and hospitaliza-tion insurance to them.We shall also order the Re-spondent to make its employees whole for anylosses resulting from its refusal tocomply with theterms of the agreement,including remitting all con-tractually required holiday pay to employee TerrySalmons,or to any other unit employee fromwhom such pay was withheld because of the Re-spondent's unlawful conduct, in accordance withthe method described inOgle Protection Service,183NLRB 682, 683 (1970), with interest to be comput-ed in the manner prescribedinNew Horizons for theRetarded,283 NLRB 1173 (1987); and to make allemployees,including Terry Salmons,whole as setforth inKraft Plumbing & Heating,252 NLRB 891fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), forany expenses or loss of medical or hospitalizationbenefits resulting from the Respondent's failure toprovide them with the contractually required medi-cal and hospitalization insurance,with interest ascomputed underNew Horizons for the Retarded.Ifemployee benefit funds administer holiday pay andmedical and hospitalization insurance under theagreement,as part of the"make-whole" remedythe Respondent shall be required to remit any addi-tional amounts due to the fund in accordance withMerryweather Optical Co.,240 NLRB 1213 (1979).ORDERThe NationalLaborRelations Board orders thatthe Respondent,LittleMan Coal Company, Man,West Virginia,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with the Union by refus-ing to comply with the terms of its current collec-tive-bargaining agreement with the Union, includ-ing its failure to pay holiday pay to its employeesin the appropriate unit and its failure to providemedical and hospitalization insurance to them, asrequired by that agreement.The appropriate unitconsists of the employees of the Respondent de-scribed in the National Bituminous CoalWageAgreement of 1988.359(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Upon request, bargain with the Union bycomplying with the terms and conditions of its cur-rentcollective-bargainingagreementwith theUnion, including,but not limited to, its provisionsgoverning holiday pay and medical and hospitaliza-tion insurance.(b)Make whole its unit employees,in particularTerry Salmons,for any losses resulting from its re-fusal to comply with the terms and conditions of itscollective-bargaining agreement,including loss ofcontractually required holiday pay, or for their ex-penses or loss of moneys or benefits resulting fromtheRespondent's failure to provide contractuallyrequiredmedical and hospitalization insurance, inthe manner set forth in the remedy section of thisdecision.'-)Post at its facilityinMan,West Virginia,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered,defaced, orcovered by any othermaterial.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 360DECISIONS OF THENATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT refuse to bargain with UnitedMine Workers of America,District 17, Sub-District3, the Union, by refusing to comply with our cur-rent collective-bargaining agreementwith it, in-cluding failing to pay holiday pay to our employ-ees in the bargaining unit and failing to providemedical and hospitalization insurance to them, asrequired in that agreement.The bargaining unitconsists of our employees as described in the Na-tional Bituminous Coal Wage Agreement of 1988.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain withthe Union bycomplyingwith the terms and conditions of ourcurrent collective-bargaining agreementwith theUnion,including,but not limitedto, its provisionsgoverning holidaypay and medical and hospitaliza-tion insurance.WE WILL makewhole our bargaining unit em-ployees,in particularTerry Salmons, for any lossesresulting from our refusalto comply withthe termsand conditions of our collective-bargaining agree-ment including loss ofcontractually required holi-day pay, or for theirexpenses or lossof moneys orbenefitsresultingfrom our failure to provide con-tractually requiredmedical and hospitalization in-surance tothem, with interest.LITTLE MAN COAL COMPANY